Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Claims 1-21 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the examiner was unable to find the support for the limitations:
“receive an indication that a user of a client device is authenticated by the access point at a first time; 
in response to receiving the indication that the user of the client device is authenticated, place the client device in communication with the access point through at least one network and instantiate a virtual desktop…”
While the specification supports the limitation of the access point authenticating the user (e.g. access point 108 may cause client device 102 to display instructions to the user to enter the one-time passcode and send it to access point through network 100) it fails to support the following limitation (“in response … place the client device in communication with the access point”).  As noted in the specification, in order for the user being authenticated the client device must be placed in communication with the access point through the at least one network; thus, it is not clear which entity and how enables the client device to communicate with the access point in response to receiving indication that the user of the client device is authenticated. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Specifically, the examiner was unable to find the support for the limitations:
“receive an indication that a user of a client device is authenticated by the access point at a first time; 
in response to receiving the indication that the user of the client device is authenticated, place the client device in communication with the access point through at least one network and instantiate a virtual desktop…”
While the specification supports the limitation of the access point authenticating the user (e.g. access point 108 may cause client device 102 to display instructions to the user to enter the one-time passcode and send it to access point through network 100) it fails to support the following limitation (“in response … place the client device in communication with the access point”).  As noted in the specification, in order for the user being authenticated the client device must be placed in communication with the access point through the at least one network; thus, it is not clear which entity and how enables the client device to communicate with the access point in response to receiving indication that the user of the client device is authenticated. 
Thus, it is not clear whether there is a typographical error or some essential elements/step missing that would clarify the metes and bounds of the claims (the intended/required meaning of the limitations).
Additionally, given the fact that the limitation recites two step user authentication (first at line 7 and second at line 12 in claim 1, for example) it is not completely clear to which “authenticating the user” the limitation “in response to authenticating the user of the client device place the client device in communication with the virtual desktop” (lines 14-15 of claim 1, for example) refers to.  
Although it appears that it should refer to the second time authentication the claims should clearly define the metes and bounds of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433